Name: Council Regulation (EC) NoÃ 7/2005 of 13 December 2004 adopting autonomous and transitional measures to open a Community tariff quota for certain agricultural products originating in Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 6.1.2005 EN Official Journal of the European Union L 4/1 COUNCIL REGULATION (EC) No 7/2005 of 13 December 2004 adopting autonomous and transitional measures to open a Community tariff quota for certain agricultural products originating in Switzerland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Following enlargement of the European Union on 1 May 2004 the Community and Switzerland agreed on 19 May 2004 on the principle that the trade flows in accordance with the preferences granted previously under the bilateral arrangements between the new Member States and Switzerland should be maintained after enlargement. The Parties therefore agreed to adapt the tariff concessions laid down in the Agreement between the European Community and the Swiss Confederation of 21 June 1999 on trade in agricultural products (1) (hereinafter referred to as the Agreement), which entered into force on 1 June 2002. The adaptation of these concessions, which are listed in Annexes 1 and 2 to the Agreement, includes the widening of an existing duty-free Community tariff quota (products of CN codes 0705 11 00, 0705 19 00 and 0705 29 00, under the order number 09.0925) to cover a new product (CN code 0705 21 00). (2) It has been agreed by the Parties, on the basis of reciprocity, that the changes to bilateral tariff concessions should be applied retroactively from 1 May 2004. Since the procedure for adopting bilaterally a decision to amend Annexes 1 and 2 to the Agreement will not be completed immediately, the Parties agreed to provide for the application of those concessions on an autonomous and transitional basis as from 1 May 2004. (3) To ensure that quota benefit for products of CN code 0705 21 00 is available from 1 May 2004, a new Community tariff quota limited to those products should be provided for during a transitional period, without prejudice to continued access for other products within the framework of the existing tariff quota laid down in the Agreement and in Commission Regulation (EC) No 933/2002 of 31 May 2002 opening and providing for the management of tariff quotas for certain agricultural products originating in Switzerland, and repealing Regulation (EC) No 851/95 (2). (4) To be eligible for the benefit of this tariff quota, products must originate in Switzerland in conformity with the rules referred to in Article 4 of the Agreement. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) provides for a system for managing tariff quotas. The tariff quota opened by this Regulation should be managed by the Commission and the Member States in accordance with that system. (6) Since the new tariff quota is to be opened from 1 May 2004, this Regulation should be applicable from the same date and enter into force as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 A duty-free Community tariff quota for products of CN code 0705 21 00 originating in Switzerland shall be opened annually, for the period from 1 January to 31 December, under the order number 09.0947. In 2004, it shall be opened for the period from 1 May to 31 December. The volume in 2004 and annually thereafter shall be 500 tonnes net weight. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2004. For the Council The President B. R. BOT (1) OJ L 114, 30.4.2002, p. 132. (2) OJ L 144, 1.6.2002, p. 22. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1).